          Case 9:20-bk-10554-DS                   Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26                                       Desc
                                                   Main Document    Page 1 of 11



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address


 Ryan M. Salzman (CA Bar #299993)
 FAEGRE DRINKER BIDDLE & REATH LLP
 1800 Century Park East, Suite 1500
 Los Angeles, CA 90067
 Telephone: (310) 203-4000
 Facsimile: (310) 229-1285
 ryan.salzman@faegredrinker.com




      Individual appearing without an attorney
 X    Attorney for: Community Provider of Enrichment Services

                                            UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

 In re:                                                                      CASE NO.: 9:20-bk-10554
                                                                             CHAPTER: 11
 Community Provider of Enrichment Services, Inc.,
 d/b/a CPES, Inc., et al
                                                                             NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
                                                                             CASE RE: SUPPLEMENTAL ORDER AUTHORIZING
                                                                             DEBTOR TO ASSUME AND ASSIGN CERTAIN
                                                                             UNEXPIRED REAL PROPERTY LEASES PURSUANT TO
                                                                             11 U.S.C. § 365
                                                               Debtor(s)


PLEASE TAKE NOTE that the order titled SUPPLEMENTAL ORDER AUTHORIZING DEBTOR TO ASSUME AND ASSIGN
CERTAIN UNEXPIRED REAL PROPERTY LEASES PURSUANT TO 11 U.S.C. § 365 was lodged on (date) November 16,
2020 and is attached. This order relates to the motion which is docket number 296.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Lodged Order Upload (L.O.U)                                             Page 1 of 1
  Case 9:20-bk-10554-DS Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26 Desc
                            Main Document Page 2 of 11



                             Bankruptcy LODGED ORDER UPLOAD FORM

                                                                           Monday, November 16, 2020




  CONFIRMATION :

   Your Lodged Order Info:
  ( 10293743.docx )
    A new order and exhibit has been added




     •   Office: Northern Division
     •   Case Title: Community Provider of Enrichment Services, Inc.
     •   Case Number: 20-10554
     •   Judge Initial: DS
     •   Case Type: bk ( Bankruptcy )
     •   Document Number: 296
     •   On Date: 11/16/2020 @ 03:22 PM


  Thank You!


  United States Bankruptcy Court
  Central District of California
  Edward R. Roybal Federal Building and Courthouse
  255 East Temple Street
  Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=3642243-1938...     11/16/2020
            Case 9:20-bk-10554-DS             Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26              Desc
                                               Main Document    Page 3 of 11


                  1   FAEGRE DRINKER BIDDLE & REATH LLP
                      JEREMY M. PELPHREY (CA Bar #249862)
                  2   Jeremy.Pelphrey@faegredrinker.com
                      RYAN M. SALZMAN (CA Bar #299923)
                  3   Ryan.Salzman@faegredrinker.com
                      1800 Century Park East, Suite 1500
                  4   Los Angeles, CA 90067
                      Telephone: (310) 203-4000
                  5   Facsimile: (310) 229-1285
                      Counsel for Debtors and Debtors in Possession
                  6
                                            UNITED STATES BANKRUPTCY COURT
                  7                 CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
                  8    In re:                                              Lead Case No. 9:20-bk-10554-DS
                  9    Community Provider of Enrichment Services,          Jointly Administered With:
                 10    Inc. d/b/a CPES Inc., et al.,
                       EIN: XX-XXXXXXX                                     Case No. 9:20-bk-10553-DS
                 11
                       Novelles Developmental Services, Inc.               Case No. 9:20-bk-10994-DS
                 12    EIN: XX-XXXXXXX
                       CPES California, Inc.                              Chapter 11 Cases
                 13
                       EIN: XX-XXXXXXX
                 14                                                       SUPPLEMENTAL ORDER
                                Debtors.                                  AUTHORIZING DEBTOR TO ASSUME
                 15                                                       AND ASSIGN CERTAIN UNEXPIRED
                       [ ] Affects All Debtors                            REAL PROPERTY LEASES PURSUANT
                 16                                                       TO 11 U.S.C. § 365
                       [•] Community Provider of Enrichment
                 17    Services, Inc. d/b/a CPES Inc.
                 18    [ ] Novelles Developmental Services, Inc.
                 19    [ ] CPES California, Inc.
                 20    Debtors and Debtors in Possession
                 21

                 22             A hearing was held on the “Motion for Entry of (I) an Order (A) Authorizing and Approving

                 23   the Debtor’s Entry into the Stalking Horse Asset Purchase Agreement, (B) Authorizing and
                 24   Approving Bidding Procedures and Break-Up Fee, (C) Approving Notice Procedures, (D)
                 25
                      Scheduling a Sale Hearing, and (E) Approving Procedures for Assumption and Assignment of
                 26
                      Certain Executory Contracts and Unexpired Leases and Determining Cure Amounts; and (II) an
                 27
                      Order (A) Authorizing the Sale of Substantially All of the Debtor’s Assets Free and Clear of All
                 28
FAEGRE DRINKER
BIDDLE & REATH        ORDER AUTHORIZING ASSUMPTION AND
                      ASSIGNMENT
                                                                       -1-                      CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS                  Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26                          Desc
                                                    Main Document    Page 4 of 11


                  1   Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of
                  2   Certain Executory Contracts and Unexpired Leases” (the “Motion,” Docket No. 296)1 filed by
                  3
                      Community Provider of Enrichment Services, Inc. d/b/a CPES, Inc. (the “Debtor”). The court has
                  4
                      reviewed and considered the Motion, any objections thereto, the statements of counsel at the
                  5
                      hearing held on November 3, 2020 (the “Sale Hearing”), and has granted the Motion with respect
                  6

                  7   to the Bidding Procedures (the “Bidding Procedures Order,” Docket No. 386) after previous

                  8   hearings held on September 14, 2020, and September 24, 2020 (the “Bidding Procedures Hearing”).

                  9   For the reasons stated on the record at the Sale Hearing and the status conference held on November
                 10
                      10, 2020,
                 11
                      IT IS HEREBY ORDERED THAT
                 12
                                 1.       The Motion as modified by the Auction and the comments placed on the record at
                 13
                      the Sale Hearing is granted solely to the extent set forth herein.
                 14

                 15              2.       Pursuant to section 365 of the Bankruptcy Code and subject to payment of Cure

                 16   Amounts, Debtor is authorized to assume and assign the leases and executory contracts identified
                 17   on Exhibit A attached hereto (the “Leases”), subject to any modifications agreed to or to be agreed
                 18
                      to by the non-Debtor parties identified on Exhibit A as the counter parties and the assigned vendor.
                 19
                      The assumption of the Leases includes any modifications, amendments supplements or any other
                 20
                      ancillary documents related thereto.
                 21

                 22              3.       Upon payment of the Cure Amounts, all requirements and conditions under

                 23   Bankruptcy Code §§ 363 and 365 for the assumption of the Leases by the Debtor and

                 24   assignment to the vendor (the “Vendor Assignee”) as reflected on Exhibit A have been
                 25   satisfied and each Vendor Assignee will be fully and irrevocably vested in all right, title and
                 26
                      interest of each assigned Lease, and each Lease will remain valid and binding and in full force
                 27

                 28
                      1
FAEGRE DRINKER
                          Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
BIDDLE & REATH        ORDER AUTHORIZING ASSUMPTION AND
                      ASSIGNMENT
                                                                                 -2-                          CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS            Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26                  Desc
                                              Main Document    Page 5 of 11


                  1   and effect for the benefit of the applicable Vendor Assignee in accordance with its terms or as
                  2   otherwise agreed by the non-Debtor parties to the Leases, notwithstanding any provision in
                  3
                      any such Lease (including those of the type described in Bankruptcy Code § 365(b)(2), (e)(1),
                  4
                      and (f)(1)) that prohibits, restricts, or conditions such assignment or transfer. The Cure
                  5
                      Amounts set forth in the notice thereof filed by the Debtor (Docket No. 386, including any
                  6

                  7   amendments and supplements thereto and Exhibit A hereto), or as otherwise agreed by the

                  8   non-Debtor parties to the Leases, constitute all of the Cure Amounts that are required to be

                  9   paid under Bankruptcy Code § 365(b)(1) in connection with the assumption and assignment
                 10
                      of the Leases. The Debtor shall pay such Cure Amounts within 10 days of entry of this Order.
                 11
                      Pursuant to Bankruptcy Code § 363(k), upon the assignment of each Lease to the applicable Vendor
                 12
                      Assignee and upon payment of the Cure Amount, the Debtor will have no further liability or
                 13
                      obligations with respect to the Leases.
                 14

                 15          4.      Pursuant to Bankruptcy Code § 363(f), the Leases are assigned to the Vendor

                 16   Assignee free and clear of any and all liens, claims, encumbrances and other interests, and the
                 17   Vendor Assignee shall have no liability with respect to the Leases prior to entry of this Order.
                 18
                             5.      Notwithstanding entry of this Order, nothing herein shall create, nor is intended to
                 19
                      create, any rights in favor of, or enhance the status of any claim held by, any party.
                 20
                             6.      Notwithstanding entry of this Order, nothing herein, nor the payment of any cure or
                 21

                 22   other amount, including those amounts modified by agreement, shall be dispositive of any claim

                 23   relating to the rejection of any lease in existence on the Petition Date nor any claim asserted in this

                 24   case by any landlord party to a rejected lease whether under § 502(b)(6) or otherwise, all defenses
                 25   and objection to any such claim are preserved for the benefit of the Debtor and this estate. Debtor
                 26
                      reserves all rights to object to any such claim not subject to or affected by this Order. Nothing in
                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH        ORDER AUTHORIZING ASSUMPTION AND
                      ASSIGNMENT
                                                                        -3-                       CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS            Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26               Desc
                                              Main Document    Page 6 of 11


                  1   this Order or this paragraph affects CapGrow’s ability to assert damages claims for any reason with
                  2   respect to claims no subject to or affected by this Order.
                  3
                             7.      Under the circumstances of these chapter 11 cases, notice of the Motion is adequate
                  4
                      under Bankruptcy Rule 6004(a) and no other or further notice is required.
                  5
                             8.      Notwithstanding Bankruptcy Rule 6004(h), this Final Order shall be immediately
                  6

                  7   effective and enforceable upon its entry.

                  8          9.      The Debtor and the applicable Vendor Assignee are authorized to take all action

                  9   necessary to effectuate the relief granted in this Order.
                 10
                             10.     The Court shall retain jurisdiction to hear and determine all matters arising from or
                 11
                      related to the implementation, interpretation, and/or enforcement of this Order.
                 12
                                                                       ###
                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH        ORDER AUTHORIZING ASSUMPTION AND
                      ASSIGNMENT
                                                                        -4-                     CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS              Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26                       Desc
                                                Main Document    Page 7 of 11


                  1                                                  EXHIBIT A2
                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27
                      2
                 28    Assumption of Leases on Exhibit A includes lease modifications to be agreed to by and between CapGrow and
FAEGRE DRINKER
                      Community Options.
BIDDLE & REATH        ORDER AUTHORIZING ASSUMPTION AND
                      ASSIGNMENT
                                                                            -1-                         CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS           Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26        Desc
                                             Main Document    Page 8 of 11


                  1    Counterparty and       Contract       Subject Matter          Vendor           Cure
                           Address             Type                                  Assignee        Amount
                  2

                  3    CapGrow Holdings                     7730 E David Dr.        Community       $7,640.00
                        JV Sub IV LLC                       Tucson, AZ 85730         Options
                  4     320 W. Ohio St.,       Property
                           Ste. 650N            Lease
                  5    Chicago, IL 60654
                  6
                       CapGrow Holdings                    4132-4134 E Pima St      Community       $7,976.00
                  7
                        JV Sub IV LLC                       Tucson, AZ 85712         Options
                                               Property
                  8     320 W. Ohio St.,
                                                Lease
                           Ste. 650N
                  9    Chicago, IL 60654
                 10    CapGrow Holdings                      1500 Nevins Dr.        Community       $7,402.00
                        JV Sub IV LLC                     Tucson, Arizona 85746      Options
                 11                            Property
                        320 W. Ohio St.,
                                                Lease
                 12        Ste. 650N
                       Chicago, IL 60654
                 13
                       CapGrow Holdings                      402 E Jacinto St       Community       $7,614.00
                 14     JV Sub IV LLC                     Tucson, Arizona 85705      Options
                                               Property
                        320 W. Ohio St.,
                 15                             Lease
                           Ste. 650N
                 16    Chicago, IL 60654

                 17    CapGrow Holdings                      5709 E 35th St         Community       $7,428.00
                        JV Sub IV LLC                     Tucson, Arizona 85711      Options
                 18                            Property
                        320 W. Ohio St.,
                                                Lease
                           Ste. 650N
                 19    Chicago, IL 60654
                 20
                       CapGrow Holdings                     3072 Patrick Lane      Divine Hearts    $8,097.00
                 21     JV Sub IV LLC                     Phoenix, Arizona 85027
                                               Property
                        320 W. Ohio St.,
                 22                             Lease
                           Ste. 650N
                       Chicago, IL 60654
                 23
                       CapGrow Holdings                   4225 E Frankfort Strav     Advanced       $7,250.00
                 24
                        JV Sub IV LLC                     Tucson, Arizona 85706    Support Living
                                               Property
                 25     320 W. Ohio St.,
                                                Lease
                           Ste. 650N
                 26    Chicago, IL 60654
                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH        ORDER AUTHORIZING ASSUMPTION AND
                      ASSIGNMENT
                                                                  -2-                   CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS           Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26        Desc
                                             Main Document    Page 9 of 11


                  1    Counterparty and       Contract       Subject Matter          Vendor           Cure
                           Address             Type                                  Assignee        Amount
                  2

                  3    CapGrow Holdings                     5612 E Kelso St.         Advanced       $7,741.00
                        JV Sub IV LLC                     Tucson, Arizona 85712    Support Living
                                               Property
                  4     320 W. Ohio St.,
                                                Lease
                           Ste. 650N
                  5    Chicago, IL 60654
                  6    CapGrow Holdings                   4108 E Coronado Road       Advanced       $8,292.00
                        JV Sub IV LLC                     Phoenix, Arizona 85008   Support Living
                  7                            Property
                        320 W. Ohio St.,
                                                Lease
                  8        Ste. 650N
                       Chicago, IL 60654
                  9
                       CapGrow Holdings                     7953 E Onza Ave        Healthy Homes    $8,106.00
                 10     JV Sub IV LLC                      Mesa, Arizona 85212
                                               Property
                        320 W. Ohio St.,
                 11                             Lease
                           Ste. 650N
                 12    Chicago, IL 60654

                 13    CapGrow Holdings                       2116 E 8th St.          AIRES         $7,029.00
                        JV Sub IV LLC                     Douglas, Arizona 85607
                 14                            Property
                        320 W. Ohio St.,
                                                Lease
                           Ste. 650N
                 15    Chicago, IL 60654
                 16
                       CapGrow Holdings                     7740 E Olla Ave.        On Angel’s      $8,234.00
                 17     JV Sub IV LLC                     Tucson, Arizona 85710       Wings
                                               Property
                        320 W. Ohio St.,
                 18                             Lease
                           Ste. 650N
                       Chicago, IL 60654
                 19

                 20    CapGrow Holdings                      1249 Andrea Dr.           RISE         $7,191.00
                        JV Sub IV LLC                      Sierra Vista, Arizona
                 21                            Property
                        320 W. Ohio St.,                          85635
                                                Lease
                           Ste. 650N
                 22    Chicago, IL 60654
                 23
                       CapGrow Holdings                    1210 S Heritage Place      Danville      $1,735.00
                 24     JV Sub IV LLC                     Safford, Arizona 85546
                                               Property
                        320 W. Ohio St.,
                 25                             Lease
                           Ste. 650N
                       Chicago, IL 60654
                 26

                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH        ORDER AUTHORIZING ASSUMPTION AND
                      ASSIGNMENT
                                                                  -3-                   CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS           Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26     Desc
                                            Main Document     Page 10 of 11


                  1    Counterparty and       Contract       Subject Matter       Vendor           Cure
                           Address             Type                               Assignee        Amount
                  2

                  3    CapGrow Holdings                     5034 E Scarlett St.   Danville       $1,947.00
                        JV Sub IV LLC                     Tucson, Arizona 85711
                                               Property
                  4     320 W. Ohio St.,
                                                Lease
                           Ste. 650N
                  5    Chicago, IL 60654
                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH        ORDER AUTHORIZING ASSUMPTION AND
                      ASSIGNMENT
                                                                 -4-                 CASE NO. 9:20-BK-10554-DS
        Case 9:20-bk-10554-DS                   Doc 460 Filed 11/16/20 Entered 11/16/20 15:26:26                                       Desc
                                                Main Document     Page 11 of 11



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
FAEGRE DRINKER BIDDLE & REATH LLP, 90 South 7th St, Ste 2200, Minneapolis, MN 55402


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 16, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Brian D. Fittipaldi, Office of the U.S. Trustee, brian.fittipaldi@usdoj.gov
United States Trustee, ustregion16.nd.ecf@usdoj.gov
Steve Ordaz, BMC Group, Inc., sordaz@bmcgroup.com; tfeil@bmcgroup.com
Scott L. Whitman, slw@mwlegal.com; holly@mwlegal.com
Agustin R. Pina, pina@schinner.com
Jennifer C. Kalvestran, Gust Rosenfeld, jkalvestran@gustlaw.com; spobrien@gustlwa.com
David R. Johanson, djohanson@hpylaw.com; drj@esop-law.com
Kelsey L. Maxwell, kmaxwell@murchisonlaw.com
Lisa D. Angelo, langelo@murchisonlaw.com; cthoms@murchisonlaw.com
Abram Feuerstein, abram.s.feuerstein@usdoj.gov
Everett L. Green, Everett.l.green@usdoj.gov
Cameron Ridley, cameron.ridley@usdoj.gov
Scott B. Cohen, sbc@eblawyers.com
Roksana D. Moradi-Brovia, roksana@RHMFirm.com
Chelsea Mikula, chelsea.mikula@tuckerellis.com

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 27, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 16, 2020                Susan Carlson                                                /s/ Susan Carlson
 Date                          Printed Name                                                    Signature
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
